PER CURIAM.
Shone Edward Wilkes petitions for a writ of mandamus, alleging the district court has unduly delayed in acting, because it has not ordered the Government to respond to his 28 U.S.C. § 2255 (2000) motion. He seeks an order from this court directing the district court to order the Government to respond. Our review of the record reveals that the district court has dismissed Wilkes’ § 2255 motion. Accordingly, we deny Wilkes’ mandamus petition as moot but grant his motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.